Citation Nr: 1447758	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-22 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the reduction in compensation from 50 percent to 30 percent for the Veteran's service-connected adjustment disorder with depressed mood, effective May 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1998 to January 2002. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2010 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO), which decreased the Veteran's disability evaluation for his service-connected adjustment disorder with depressed mood from 50 percent to 0 percent disabling, effective May 1, 2010.  The Veteran's disability rating was thereafter, in a December 2010 rating decision, increased to 30 percent, effective May 1, 2010.


FINDINGS OF FACT

1.  A 50 percent disability rating for the Veteran's service-connected adjustment disorder with depressed mood has been in effect for over five years.

2.  In an April 2009 rating decision, the RO proposed to reduce the rating to zero percent (noncompensable).  The rating reduction was implemented in a December 2010 decision, effective May 1, 2010.

3.  The rating reduction was based on the findings of a March 2009 VA psychiatric examination, which was not adequate. 


CONCLUSION OF LAW

The reduction of the evaluation for adjustment disorder with depressed mood, from 50 to 30 percent, is void ab initio.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As the Board is granting restoration of a 50 percent disability rating for adjustment disorder with depressed mood, the claim is substantiated and there are no further VCAA duties with respect to it. 

Rating Reduction Legal Criteria

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10; Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  When a veteran's disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Under 38 C.F.R. § 3.344, if a rating has been in effect for five years or more, there must be material improvement in the disability before there is any rating reduction.  In such cases the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  See Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  Additionally, the examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the reduction was improper where the examiner failed to review the claims file).  Examinations less full and complete than those on which payments were authorized will not be used as the basis for reductions.  38 C.F.R. § 3.344(a).

The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in the case of a rating reduction, the record must establish that a rating reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

Rating Reduction Analysis

By way of history, the RO awarded service connection for adjustment disorder with depressed mood as secondary to service-connected disabilities of bilateral foot hammertoe deformities, pes planus, and right knee patellofemoral syndrome with degenerative changes in a July 2005 rating decision.  An evaluation of 50 percent was assigned from January 26, 2005, the date of the Veteran's claim.  Service connection for generalized anxiety disorder was denied in the same rating decision.  

The Veteran was provided a March 2009 VA examination to determine if sustained improvement in his service-connected adjustment disorder with depressed mood could be shown.  The examiner noted that the claims file had been reviewed, but that he only had access to a temporary file, which appeared incomplete.  The VA examiner noted that the Veteran is service-connected for his adjustment disorder with depressed mood, but is not service-connected for the generalized anxiety disorder; however, the examiner did not clearly distinguish between the two psychiatric disorders.  For example, to support his opinion that the adjustment disorder and depressive symptoms are in remission, the examiner noted that the Veteran's panic attacks are less frequent.  Further, the examiner did not discuss the current impact of the Veteran's service-connected physical disabilities, which were found to be the cause of his adjustment disorder in the original grant of service connection.  

In April 2009, the RO notified the Veteran that it proposed to reduce the evaluation from 50 percent to zero percent.  The RO based the proposed reduction entirely on the March 2009 VA examination.  

Subsequently, the RO received two statements from mental health professionals indicating that sustained improvement in the Veteran's psychiatric condition was not shown.  A May 2009 letter from K.A.F., a licensed social worker at a VA medical center (VAMC), urged the RO not to reduce the Veteran's rating, noting that he still requires regular treatment for his depression and other psychiatric disabilities.  Additionally, K.A.F. noted that the Veteran's psychiatric symptoms worsen as life stress increases, and thus sustained improvement is not shown.  A May 2009 letter from Dr. C.B., Staff Psychiatrist of the VAMC, reiterated that the Veteran's psychiatric symptoms remain unstable, and have grown worse since the death of his father.  

In a February 2010 rating decision, the RO reduced the disability evaluation of adjustment disorder with depressed mood to zero percent, effective on May 1, 2010.  The medical evidence relied on by the RO consisted of the March 2009 VA examination, the May 2009 statements of K.A.F. and Dr. C.B., and VA outpatient treatment records from February 2005 through February 2010.  In a December 2010 rating decision, the RO changed the reduction from noncompensable to 30 percent.  

The Board finds that a 50 percent disability rating for the Veteran's service-connected adjustment disorder with depressed mood has been in effect for over five years.  Service connection was granted in a July 2005 rating decision, evaluated at 50 percent disabling from January 26, 2005.  The December 2010 rating reduction became effective on May 1, 2010.  Therefore, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) apply.  

As noted, where a rating has been in effect for more than five years, the rating will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Additionally, the examination reports on which the reduction is based must be at least as full and complete as those on which payments were authorized, and the examiner must review the claims file.  Here, the rating reduction determination was based entirely on the March 2009 VA examination.  The March 2009 VA examiner did not clearly distinguish between the symptoms of the Veteran's service-connected and non-service connected psychiatric disorders.  Additionally, the examiner indicated that he did not have access to the complete claims file, nor was he asked to provide an addendum opinion to consider the statements of the Veteran's treating mental health professionals, which clearly contradict the conclusions of the March 2009 VA examination report.  Therefore, the examination was not adequate.  As the examination was not adequate, and the additional evidence of record does not clearly show sustained improvement, the rating reduction is void ab initio.  See Tucker v. Derwinski, 2 Vet. App. 201; 
38 C.F.R. § 3.344(a).

Accordingly, the Board finds that the disability rating reduction effectuated by the rating decision in December 2010 was not in accordance with the requirements of 
38 C.F.R. § 3.344(a) and (b), and that the 50 percent evaluation for adjustment disorder with depressed mood must be restored.


ORDER

Restoration of a 50 percent evaluation for adjustment disorder with depressed mood is granted, subject to controlling regulations governing payment of monetary awards.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


